Citation Nr: 1019755	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  04-03 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
duodenal ulcer with a history of submucosal carcinoid tumor.




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1971 to 
August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran's claim was remanded by the Board 
in May 2007 for further development.

The Board notes that, although the Veteran has submitted new 
evidence since the most recent issuance of a supplemental 
statement of the case (SSOC), the Veteran waived RO review of 
that evidence in a signed letter received March 3, 2010.


FINDINGS OF FACT

1.  The Veteran's duodenal ulcer with a purported history of 
submucosal carcinoid tumor is not manifested by anemia and 
weight loss productive of definite impairment of health.

2.  The Veteran's medical records do not contain a diagnosis 
of a submucosal carcinoid tumor.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7308 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in May 
2007 informed the Veteran of the information necessary to 
substantiate his claim for an increased rating.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The letter also included information 
with regard to the assignment of a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Although complete and proper notice was received after the 
initial denial of the Veteran's claim, the Court and the 
United States Court of Appeals for the Federal Circuit  
(Federal Circuit) have clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole - is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 
2009). 

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was most 
recently afforded a VA examination to assess the current 
severity of his disability in March 2004.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board has found the examination report discussed 
herein to be adequate given the facts of this case, as it 
provided findings that are clearly relevant to the applicable 
rating criteria.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
See 38 C.F.R. § 3.159(c) (4) (2009).  The examination report 
is thorough and supported by the record.  The examination 
noted above is therefore adequate upon which to base a 
decision.  The Board notes that the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  

Further, the Veteran has a history of failure to report to VA 
examinations, failing to report to scheduled VA examinations 
in January 2002, February 2002, March 2002, and January 2008.  
The Veteran refused to appear for a VA examination in July 
2006 and April 2009.  When a claimant fails to report for an 
examination scheduled in conjunction with an original or 
reopened compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2009).  
The Veteran has also stated, repeatedly, then he does not 
desire an additional examination.  See Statement, January 10, 
2008.  As such, the Board has concluded that the duty to 
assist has been satisfied in this instance, as the Veteran 
has repeatedly failed to appear for scheduled examinations.  
Further, the Veteran has refused to appear for scheduled 
examinations, most recently in 2009, and he has made it clear 
that he will not report for any future VA examination.  The 
RO has attempted to accommodate the Veteran to the extent 
that the RO faxed a copy of the VA examination worksheet to 
the Veteran's private physician to complete in lieu of the VA 
examination.  See VA Form 119 (Report of Contact) dated in 
June 2009, and in August 2009; RO letter to Veteran dated in 
August 2009.  It appears that the Veteran attempted to 
satisfy the request for relevant findings by submitting his 
private physician's records dated from December 2008 to 
August 2009.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  In this case, the 
evidence of record does not establish additional, distinct 
time periods where the Veteran's service-connected disability 
resulted in symptoms that would warrant staged ratings during 
the appellate period.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

The Veteran is currently assigned a 40 percent evaluation 
under Diagnostic Code 7305 (duodenal ulcer).  A 40 percent 
evaluation is assigned for a duodenal ulcer that is 
moderately severe; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2009).  A maximum 60 percent evaluation 
is assigned for a duodenal ulcer that is severe; with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

Another potentially applicable Diagnostic Code,  7308, for 
post-gastrectomy syndromes, assigns a 10 percent evaluation 
for mild symptoms; infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or continuous 
mild manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7308 
(2009).  A 40 percent evaluation is assigned with moderate 
symptoms; less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss. Id.  A 60 percent evaluation is 
warranted for severe symptoms associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  Id.

Weight loss is a consideration in evaluating digestive system 
disorders.  VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2009).

In conjunction with the Veteran's claim for a rating 
increase, he was afforded a VA examination in February 2003.  
The examiner noted that the Veteran underwent an endoscopy 
and colonoscopy, with removal of polyps from the duodenum and 
colon, in 1980.  While the examiner also noted a history of a 
submucosal carcinoid tumor of the duodenum, this history is 
erroneous and will be discussed in greater detail below.  The 
Veteran's weight in 1993 was 141 pounds.  At the time of the 
2003 examination, his weight was 161 pounds.  The Veteran 
complained of nausea and vomiting on a daily basis, as well 
as hematemesis and melena.  He also reported diarrhea 3-5 
times daily, as well as dysuria and frequency.  The Veteran 
further complained of daily colic distention, noting that 
pain was 6/10.  The Veteran also claimed that he had lost 20 
pounds over the prior six months.

On examination, the Veteran was not in acute distress.  There 
were no scars in the abdomen, and it was mildly tender 
throughout the abdominal cavity.  Good bowel sounds were 
present, with no organomegaly, ascites, guarding, or rebound.  
The genitourinary tract revealed hem-positive stool, with no 
masses.  Prostrate was firm and did not appear overly-
enlarged.  The Veteran was diagnosed with a duodenal ulcer 
and a submucosal carcinoid tumor in remission with no signs 
of metastasis.  Regarding the tumor diagnosis, the examiner 
stated that it must be in remission, as there were no signs 
to show that it had metastasized throughout his body.

An additional VA examination was conducted in January 2004.  
At that time, the Veteran's weight was 149.9 pounds.  The 
Veteran complained of metastases throughout his body which 
"puzzled" the examiner.  Although the Veteran claimed that 
evidence of possible carcinoma was demonstrated following x-
rays and a tomography scan, the Veteran was "unsure" of 
where these computed tomography scans were.  It was noted 
that recent x-rays failed to reveal any evidence of 
malignancy.  It was further noted that the Veteran's primary 
care provider did not list malignancy as a current problem.  
Regarding the Veteran's weight, the examiner noted that it 
was 156 in July 2002, 162 in August 2003, 163 in November 
2003, and 157 in December 2003.  Though the Veteran claimed 
to have lost 40 pounds over the prior six months, the 
examiner flatly stated that, according to the medical record, 
that account was inaccurate.  The examiner then stated that 
the Veteran was neither thin nor cachectic.

The Veteran asserted that he was "extremely" anemic, due to 
his multiple medical illnesses, and he asked to have that 
checked again.  In compliance with the Veteran's request, the 
examiner ordered a complete blood count (CBC).  By history, 
the Veteran's December 2003 CBC revealed a hematocrit of 
39.1, which was within normal limits, as was his hemoglobin.  
In fact, each CBC of record was noted to be within normal 
limits.  As such, the examiner did not believe that the 
Veteran was anemic as a result of his service-connected 
duodenal ulcer, as "the numbers do not reflect so."  

The Veteran reported several symptoms, to include flu 
symptoms, neck, back, and chest pain, abdominal pain 
secondary to diarrhea, greenish/brown sputum, anorexia, and 
malaise.  Ultimately, the examiner stated that it would be 
difficult to diagnose the Veteran with cancer throughout his 
body, as he has seen his primary care provider on several 
occasions with no mention of carcinoma.  Further, the Veteran 
was not currently seen by oncology, pulmonary, or any type of 
radiology services.  See VA examination report, January 21, 
2004.

A private medical report, dated February 3, 2004, provided a 
diagnosis of anemia and carcinoid syndrome, though no 
discussion or rationale for these diagnoses was provided.

The Veteran was afforded another VA examination two months 
later, in March 2004.  The examiner noted an extensive review 
of the Veteran's claims file.  The Veteran claimed that he 
underwent a removal of a carcinoid tumor of his colon in 
1993.  He further claimed that, since that time, he has 
carried a diagnosis of carcinoid syndrome, and that he had 
cancer "throughout my body."  He also complained of 
intermittent anemia and drastic weight fluctuation, stating 
that he would lose 25 to 30 pounds at a time over a period of 
a few months, and that this had happened on several occasions 
in the past few years.  He also reported chronic vomiting 
(daily) with blood, plus blood in the stool.  Chronic 
diarrhea was noted as well, in addition to daily abdominal 
pain which was very severe.  Occasional constipation was 
noted as well.

On examination, his abdomen was round and soft with bowel 
sound present.  Although subjective complaints of tenderness 
were noted, there was no rebound or guarding.    His weight 
was 150.7 pounds, with a range of weight since March 6, 1996 
of only 13.9 pounds.  The examiner noted that the Veteran's 
weight has been stable over that period, with no episodes of 
drastic or unusual weight fluctuations.  There were no signs 
of anemia on examination.  The examiner noted past laboratory 
studies demonstrating "slight" anemia, intermittent in 
nature.  The Veteran was diagnosed with gastroesophageal 
reflux disease (GERD), a duodenal ulcer, and colon polyps.  
The examiner stated that the Veteran's history is 
"completely inconsistent" with the medical record in his 
claims file, as well as the medical record contained in the 
electronic medical record at the VA Medical Center (VAMC).  

While the examiner observed that the Veteran had been 
diagnosed with a duodenal ulcer, and received treatment for 
that disorder, the diagnosis of a carcinoid tumor was based 
on another veteran's file. There was no evidence that the 
Veteran has ever had any carcinoid tumor.  While the Veteran 
stated that he has had multiple tests, to include a bone scan 
and CT scans, indicating positive results for a carcinoid 
tumor and metastases, the examiner reviewed the record and 
found that none of these tests showed any evidence of 
metastasis.  A 1996 bone scan was within normal limits, lab 
tests and x-rays from 1997 revealed no evidence of 
metastasis.  A 1998 CT scan showed no metastatic disease.  A 
2001 bone scan did not demonstrate any malignancy.  Though 
current lab testing did demonstrate slight anemia, his renal 
and liver functions were unremarkable.  

Given the Veteran's multiple medical problems, the examiner 
opined that it would not be at least as likely as not that 
the anemia was related to any prior duodenal ulcer and 
certainly would not be related to any carcinoid tumor, as the 
Veteran has no evidence of ever having a carcinoid tumor.  
Instead, the examiner stated that the Veteran's anemia was 
most likely the result of hematuria, medication 
(Carbamazepine), and/or mitral valve prolapse.  As such, the 
examiner again stated that any current anemia would not be at 
least as likely as not related to the duodenal ulcer that he 
had in the past, and of course would not be related to a 
carcinoid tumor, which this Veteran has never had.  See VA 
examination report, March 9, 2004.
 
A VA outpatient report, dated March 10, 2004, again noted 
slight anemia.  The examiner stated that this finding was not 
consistent with any form of cancer or other hemic disorder.

A May 2007 private medical examination noted the Veteran's 
history of a duodenal carcinoid resection.  It was noted that 
there was no evidence of a carcinoid since that time.  The 
Veteran reported that a 1997 bone scan "lit up" in nine 
different areas.  An area on one rib was removed, but was 
benign, and the Veteran reported a tumor in the left proximal 
femur.  The Veteran reported flushing, but no diarrhea.  He 
reported that his appetite was fair, and that his weight 
fluctuated.  He denied any nausea or vomiting.  Based on the 
Veteran's own history, and not a review of the record, the 
provider rendered a diagnosis of carcinoid tumor, by history.  
See Report, May 30, 2007.  

Another private medical report, dated June 4, 2007, noted an 
ill-defined hyper density in the left femoral neck, of 
uncertain etiology.  A metastatic lesion was not entirely 
excluded.  A June 2007 private CT scan including of the 
pelvis showed that obvious carcinoid involvement of the liver 
was not demonstrated once axial images of the abdomen were 
obtained.  A definite mass was not seen, nor was adenopathy.  
A definite focal mass was not detected, and osseous 
structures revealed a sclerotic lesion in the left femoral 
neck.  The bone detail was otherwise normal.  The impression 
was sclerotic lesion to the left femoral head; Schmorl's node 
deformity  of the superior end plate of L2; nonspecific mild 
mucosal thickening of the ascending and proximal transverse 
colon (definite focal mass or scurrilous lesion not seen); 
and extensive diverticulosis of the sigmoid colon.  A June 
2006 bone scan found that differential consideration for the 
abnormal left hip findings should include enchondroma versus 
bone infarct, noting that a metastatic lesion was much less 
likely but not excluded etiologic consideration.  Follow-up 
studies conducted in September 2007 include a CT of the hip 
that revealed a stable lesion on the left hip, noting that 
the appearance had a calcified nature suggesting cartilage 
lesion and given the abnormal bone scan and Veteran's history 
of pain, it would be concerning for a low grade 
chondrosarcoma; an enchondroma was included in the 
differential diagnosis; and a carcinoid metastatic included 
in the differential would be considered less likely.  A 
related MRI of the pelvis dated in September 2007 also 
revealed a stable left femoral lesion; primary differential 
considerations were low grade chondrosarcoma, endochondroma, 
or less likely carcinoid metastasis.  

VA records dated in October 2007 include a notation that the 
Veteran was in the process of being worked-up for a "tumor" 
in the left hip.  He reported that he was told that he either 
has a chondrosarcoma or a carcinoid.  

An endoscopy and colonoscopy were performed in December 2008 
by a private provider.  Following the procedure, redundant 
tissue in the second portion of the duodenum, somewhat 
subtle, was noted.  The colonoscopy was normal.  See 
Procedure report, December 9, 2008.  December 2008 private 
biopsies of the duodenum and stomach showed minute fragment 
of mildly chronically inflamed duodenal mucosa with ulcer 
edge type changes, and mild chronic gastric with focal 
glandular regeneration and repair.  

VA treatment records dated in February 2009 show that the 
Veteran was seen for evaluation of left hip pain.  Past 
records were noted to show a stable left femoral neck lesion 
(questionable low grade chondrosarcoma; questionable 
enchondroma).  He was noted to have been seen by a local 
orthopedic doctor and follow-up was recommended in October 
2007.  The Veteran also reported that he was further 
evaluated in Springfield and was told that it was a carcinoid 
metastasis.  He was noted to be in need of further evaluation 
and treatment.  The assessment included left femoral neck 
lesion, possibly a carcinoid metastasis.  

Following a VA endoscopy and colonoscopy in April 2009, a 
normal esophagus, stomach, and duodenum were noted.  The 
colonoscopy revealed normal colonic mucosa throughout, with 
moderate diverticulosis.  All biopsy results were normal.  
See Report, April 21, 2009.

A May 2009 VA outpatient report noted that the esophagus, 
stomach, duodenum, and colonic mucosa were all normal.  
Regarding the Veteran's complaints of hip pain, the examiner 
noted a probable carcinoid metastasis.

A private treatment record dated in July 2009 noted that the 
Veteran wanted a form filled out for VA concerning carcinoid 
tumor.  The examiner reported that he had a long discussion 
about the questionnaire concerning the "tumor" on the hip, 
but he also noted that no staging or tissue type had been 
provided to him.  The diagnosis was sigmoid diverticulosis 
and carcinoid versus some other undecipherable diagnosis.  
Later in July 2009 that same examiner provided findings from 
an examination for "VA paperwork."  At that time, he 
diagnosed the Veteran with a carcinoid tumor, left hip 
although he again indicated that he had had a "long 
discussion" with the Veteran about a "possible" carcinoid 
tumor of the left femoral head; the examiner noted that 
further work-up was indicated.  The Veteran had provided a 
history of a possible carcinoid tumor of the left femoral 
head, and no objective testing was associated with the 
physician's diagnosis.

Private treatment records from August 2009 noted complaints 
of abdominal pain.  Weight was 161 pounds.  The Veteran was 
diagnosed with sigmoid diverticulosis and abdominal pain.

While the Board had thoroughly reviewed all evidence of 
record, to include voluminous private records and VA 
outpatient treatment reports, duodenal ulcer symptoms, to 
include weight fluctuation, more severe than noted in the VA 
examinations cited above, have not been identified.

The Veteran's disability is shown by subjective complaint to 
result in chronic epigastric pain, nausea, daily vomiting, 
and frequent diarrhea.  As noted above, the Veteran is 
currently assigned a 40 percent evaluation under Diagnostic 
Code 7305.  Although evidence of record shows that the 
Veteran has complained of chronic epigastric pain despite 
medication, and he reports daily vomiting and occasional 
bloody stools, combined with objective evidence of slight 
anemia (unrelated to a past duodenal ulcer per VA 
examinations dated in March 2004), the Veteran does not have 
a current diagnosis of a severe ulcer and he does not have 
manifestations of anemia and weight loss productive of 
definite impairment of health as described for a higher 60 
percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2009).  Recent endoscopies performed in 2008 and 2009 
were negative for a duodenal ulcer.  As such, the Veteran's 
ulcer is not currently active, and residual symptoms are not 
shown to be severe.  While the Veteran has reported drastic 
weight fluctuation on numerous occasions, his weight 
fluctuation from 1996 to 2004 was only 13.9 pounds.  From 
2003 to his most recent endoscopy in 2009 was approximately 
ten pounds.  The Board notes that minor weight loss under 38 
C.F.R. § 4.112 is defined as loss of 10 to 20 percent of the 
individual's baseline weight. Further, the Veteran's weight 
loss is not shown to be productive of definite impairment in 
health, and although there is objective evidence of slight 
anemia, that has not been shown to be related to a prior 
duodenal ulcer, and is not indicative of a severe impairment.  
The Board finds, therefore, that a higher 60 percent 
evaluation is not warranted under Diagnostic Code 7305.

Further, although the Veteran reported abdominal pain,  there 
was no significant weight loss or gain.  There is no record 
that the Veteran was malnourished, and tests are negative for 
an abdominal mass over the course of the appeal.  As such, 
the evidence of record does not demonstrate severe symptoms, 
including circulatory disturbance after meals, confirmed 
hypoglycemic symptoms, or weight loss with malnutrition and 
anemia.  See 38 C.F.R. § 4.114, Diagnostic Code 7308.  While 
the subjective evidence of record demonstrated that the 
Veteran exhibited some of the symptoms associated with a 
rating in excess of 40 percent (nausea and vomiting), the 
Board finds that the Veteran's overall disability picture 
does not approximate a 60 percent evaluation.  38 C.F.R. § 
4.7 (2009).  Accordingly, the preponderance of the evidence 
of record does not demonstrate that symptoms associated with 
the Veteran's duodenal ulcer meet the criteria for a rating 
in excess of 40 percent as per Diagnostic Code 7308.

Turning to the Veteran's repeated insistence that he has a 
prior medical history of a carcinoid tumor, and that he 
currently has cancer throughout his body, the Board noted in 
a May 2007 decision that, associated with the Veteran's 
record, was an October 1993 medical record of D.M.S., who was 
diagnosed as having a submucosal carcinoid tumor.  
Unfortunately, this record was thereafter misinterpreted as 
belonging to the Veteran, even though clearly marked 
otherwise with the other person's name and social security 
number.  In a January 1994 rating decision, service 
connection was granted for a submucosal carcinoid rumor of 
the duodenum and a 100 percent rating was assigned under 
Diagnostic Code 7305- 7343, effective September 1993.  The 
Veteran's duodenal ulcer was re-characterized as duodenal 
ulcer with submucosal carcinoid tumor.  The Board noted that 
the Veteran was granted service connection for the carcinoid 
tumor of the duodenum.  However, this action was improper as 
the Veteran was not diagnosed as having a submucosal 
carcinoid tumor.  See Board decision, May 8, 2007.

In addition, with regard to the Veteran's diagnoses of a 
possible carcinoid tumor of the left hip, the Board notes 
that none of the Veteran's providers, VA or private, have 
established an etiological link between any tumor diagnosis 
and any disability for which the Veteran is currently 
service-connected.  Further, even if any current diagnosis of 
cancer is a metastasis of a prior cancer, the evidence in 
this case has established that the Veteran was never 
diagnosed with cancer in relation to the duodenal ulcer for 
which he is currently service connected.  Therefore, even if 
a current diagnosis exists, and those reports are in 
conflict, that diagnosis would not constitute an increase in 
severity of the Veteran's service-connected residuals of a 
non-active duodenal ulcer.

The Board acknowledges the Veteran's numerous statements, to 
include his most recent statements received in March 2010, 
that he currently has a cancer diagnosis, and that his 
disability symptoms are worse than the assigned 40 percent 
rating.  However, objective examination evidence is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran, 
without the demonstration of medical expertise or objective 
testing, cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.71a with respect to determining 
the severity of his service-connected disability.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2009).

The Veteran has provided medical articles/treatise evidence 
in support of his claim.  The Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  Here, however, the Veteran has 
submitted treatise evidence pertaining to carcinoid cancer 
which is not shown to be a tenable diagnosis related to the 
Veteran's service-connected gastrointestinal disability.  As 
such, this evidence is not probative with regard to his claim 
for an increased rating for a duodenal ulcer.

Finally, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for a duodenal 
ulcer; however the Veteran simply does not meet those 
criteria.  Therefore, the Board finds no basis for further 
action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for the Veteran's 
service-connected duodenal ulcer.  In determining whether 
higher ratings are warranted for service-connected 
disabilities, VA must determine whether the evidence supports 
the Veteran's claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert.  In 
this case, the preponderance of the evidence is against a 
rating in excess of 40 percent for the Veteran's duodenal 
ulcer.  Accordingly, his claim for an increased rating must 
be denied. 


ORDER

Entitlement to a rating in excess of 40 percent for a 
duodenal ulcer, with history of submucosal carcinoid tumor, 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


